ON MOTION TO STAY ARBITRATION


PENDING APPEAL

PER CURIAM.
Appellants, in this non-final appeal of an order requiring arbitration, seek review of the trial court’s order denying their motion to stay arbitration pending the outcome of this appeal. The only reason they give for staying arbitration is that the time and expense of arbitration will have been wasted if we reverse the order requiring arbitration.
Section 682.03(3), Florida Statutes (2003) provides that any action involving an issue subject to arbitration shall be stayed if arbitration has been ordered. It is thus our policy, as expressed by the legislature, that, once arbitration is ordered, arbitration proceeds and the lawsuit does not. The only reason advanced for staying the arbitration in this case, to save time and expense, would apply in every ease, and staying the arbitration for that reason would be contrary to section 682.03(3). We accordingly deny review of the order denying a stay pending appeal.
STONE, KLEIN and SHAHOOD, JJ., concur.